Citation Nr: 0122004	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  98-007 72	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.
 

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  The RO determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for residuals of a left 
shoulder injury.    

In a June 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim, but 
the Board proceeded to deny the claim as not well grounded.  
The veteran then appealed the June 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which both heightened the duty to assist 
and eliminated the requirement to submit a well grounded 
claim.  Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  In a 
February 2001 order, the Court vacated the Board's June 1999 
decision and remanded the case to provide the Board with an 
opportunity to readjudicate the claim under the new law.  See 
Luyster v. Gober, 14 Vet. App. 186 (2000).   

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.

As the Board originally pointed out to the RO in its June 
1999 decision, in a statement dated in July 1995, the veteran 
contended that cervical spondylosis was incurred in service.  
Although this issue was originally denied many years ago, the 
issue of reopening that claim has been neither procedurally 
developed nor certified for appellate review, and is again 
referred to the RO for appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In December 1988, the Board denied entitlement to service 
connection for residuals of a left shoulder injury, and 
the decision became final. 

3. The evidence submitted since the December 1988 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for residuals of a left 
shoulder injury, and by itself or in connection with the 
evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4. Osteoarthritis was not disabling to a compensable degree 
during the first post-service year.

5. The competent and probative evidence of record shows that 
the residuals of a left shoulder injury are not related to 
active service. 


CONCLUSIONS OF LAW

1. Evidence submitted since the December 1988 decision 
wherein the Board denied entitlement to service connection 
for residuals of a left shoulder injury is new and 
material, and the veteran's claim for that benefit has 
been reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1100, 20.1104, 20.1105 (2000).

2. A left shoulder injury was not incurred in active service; 
nor may service connection be presumed for osteoarthritis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the December 1988 
Board is reported in pertinent part below.

The veteran served on active duty from January 1952 to 
December 1955.   

In March 1965, the veteran applied for entitlement to service 
connection for a left shoulder injury.  In January 1966, the 
Board issued a decision denying the claim, and the decision 
was not appealed.  The Board decision noted that although 
there was left shoulder pain in service, a chronic 
musculoskeletal disease was not present during service, and 
any pain subsided without residual disability.  It was 
concluded that a chronic disability of the musculoskeletal 
system was not incurred in or aggravated by service, and the 
actual decision of the Board was that service connection was 
not warranted for tendonitis or other disability of the left 
shoulder.

The January 1966 Board decision was based on service records 
showing treatment of the back in June 1954 and the left 
shoulder in September 1955, the veteran's contentions of an 
injury in service with continuing symptomatology, and an 
examination report from a May 1965 VA examination, which 
disclosed a diagnosis of tendonitis based on findings of 
shoulder crepitation and pain.  The veteran indicated during 
the examination that his shoulder was treated in 1961 at a VA 
hospital.  Although report of that treatment was not of 
record, the Board determined that treatment on one occasion, 
more than 5 years after service, did not meet the 
requirements of continuity.  

In April 1988, the veteran requested that his claim of 
entitlement to service connection for residuals of a left 
shoulder injury be reopened.  In December 1988, the Board 
determined that new and material evidence had not been 
submitted and thus issued a decision denying the claim to 
reopen.  This decision became final.  

The additional evidence of record at the time of the December 
1988 Board decision included a VA hospital report from March 
1969 showing a diagnosis of spondylosis and a 1988 orthopedic 
clinic report showing a diagnosis of arthritis of the 
acromioclavicular joint and 30-year history of left shoulder 
pain.  The Board found that arthritis was not incurred in or 
aggravated by active wartime service and could not be 
presumed to have been incurred in active service.          

The evidence associated with the claims file subsequent to 
the December 1988 Board decision is reported in pertinent 
part below.

In August 1988, the RO received "buddy" statements from a 
long-time friend and former shipmate of the veteran.  It 
appears that these statements had not been associated with 
the claims file until after the Board issued its decision in 
December 1988.   

The shipmate recalled that the veteran had been treated by a 
corpsman in service for complaints of shoulder pain.  The 
friend stated that throughout the years, both during and 
after active service, he listened to continuous complaints of 
shoulder pain.  

In July 1995, the RO received a third lay statement in 
support of the claim.  The witness maintained that the 
veteran did not have any physical problems prior to service, 
but that after service, he complained that he could not 
continue working as a barber due to left shoulder pain.  

In a written statement dated in July 1995, the veteran 
reported that he had fallen down a ladder in September or 
October 1952, while aboard the ship USS LST-845.  He reported 
that he was treated for an injury to his back and left 
shoulder.  He stated that in addition to receiving consistent 
treatment while aboard the ship until he was discharged, he 
also received treatment in Yokosuka, Japan at an unspecified 
date, as well as at the U.S. Naval Station in Algiers, 
Louisiana while on leave in the Spring of 1954.  
 

The veteran also related that he had received treatment in 
1962 at the VA Medical Center (VAMC) in Houston, Texas, and 
treatment in 1969 at the VAMC in New Orleans, Louisiana.  
According to his account, he continued to have symptoms 
requiring further treatment at the VAMC in Alexandria, 
Louisiana on several occasions.

Previously dated VA and private treatment records show no 
complaints, objective manifestations, diagnoses, or treatment 
related to the shoulder.  Instead, these records reflect 
significant treatment for a variety of unrelated medical 
problems, such as chronic sinusitis, allergic conjunctivitis, 
hearing loss, and sleep apnea.    
 
After VA conducted an extensive search for records at VA and 
service medical facilities disclosed by the veteran, the RO 
received a duplicate of the service examination discharge 
report (previously considered) and an X-ray card from August 
1955.  The X-ray was marked "negative," but there is no 
indication of what part of the body was imaged.  

The veteran testified at a hearing held at the Houston, Texas 
RO in November 1996.  He testified that he received treatment 
at a Naval hospital in Japan.  He said that after discharge 
he sought treatment at a Naval hospital in Algiers, Louisiana 
in 1955 or 1956.  He also recalled receiving VA treatment in 
New Orleans, Louisiana in July or August 1956.  He testified 
that in the early 1960s, he could not pass a physical at 
DuPont Chemical due to a deformity of the left cuff or torn 
tendon.  He reported that he did not have surgery on the 
shoulder because a doctor at the Houston VAMC told him in 
1962 that surgery would not relieve the pain.    

The veteran further testified that he continued to have 
symptoms 24 hours a day, seven days a week; however, he 
denied any current treatment, including medication.  He noted 
that he had had a number of cortisone shots, but he did not 
state where or when he received them.   

In June 1999, the Board issued a decision, wherein it denied 
reopening the claim of entitlement to service connection for 
residuals of a left shoulder injury.  In the analysis, the 
Board noted that although the "buddy statements" 
constituted new and material evidence, the claim was not well 
grounded.  

By virtue of the Court's February 2001 order, the Board's 
June 1999 decision was vacated, and the matter was remanded 
to the Board for adjudication on the merits.  
No additional evidence has been submitted since the June 1999 
Board decision.

Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  
What the regional office may have determined in this regard 
is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R.
§§ 3.307, 3.309 (2000).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 
3.309 (2000).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); and Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000). 




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C. § 5107 (West Supp. 2001);  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).  

As noted earlier, the President signed into law the VCAA.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Duty to Assist, 66 Fed. Reg. 45620, 45630 (August 29, 2001) 
(to be codified at 38 C.F.R. Part 3).

Although the matter was remanded by the Court specifically on 
the basis of the elimination of the well grounded requirement 
(codified at 38 U.S.C. § 5107), the Board has considered all 
relevant provisions of VCAA in readjudicating his claim. 
Karnas, supra.  Nothing in VCAA's duty to assist provisions 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence has been presented or secured.  38 U.S.C.A. 
§§ 5103A, 5108.  


The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).  

In this case, the Board is satisfied that all relevant facts 
pertaining to the claim to reopen have been properly 
developed and that no further assistance is required to 
satisfy the duty to assist provisions as mandated by VCAA.  
Id.  

As discussed in the Analysis section of this decision, below, 
the Board has reopened the claim of entitlement to service 
connection for residuals of a left shoulder injury.  
Nevertheless, the Board is satisfied that all relevant facts 
pertaining to the issue on appeal have been properly 
developed, and that no further assistance is required to 
satisfy the duty to assist.  38 U.S.C.A. § 5103A.

The claim to reopen was received in March 1995, and since 
that time VA has exhaustively searched for evidence 
identified with some degree of specificity by the veteran in 
his submissions and testimony.  In June 1995, the RO sent a 
letter referencing the veteran's alleged treatment in 
Yokosuka, Japan and New Orleans, Louisiana.  The letter asked 
for specific dates of treatment, the names of the medical 
facilities, etc.  After a narrative response was received, 
the RO issued a deferred rating decision in July 1995 to 
allow for additional development and notice.  In September 
1995, the RO sent another letter requesting more specificity 
regarding the dates and locations of treatment. 

In November 1996, the RO's hearing officer again deferred 
adjudication pending receipt of outpatient treatment records 
from the New Orleans VAMC.  The deferred decision notes a 
request for December 1955 records from the now defunct U.S. 
Naval Hospital Algiers.   The record contains a January 1997 
request for information to the National Personnel Records 
Center (NPRC) with a specific notation to search for claimed 
treatment at Algiers hospital in December 1955.  
A response the following month from the NPRC indicated no 
clinical/other records were available.  In specific response 
to treatment at Algiers hospital, no index of treatment for 
that year had been maintained.     

In July 1998, the RO again requested a records search by the 
NPRC.  The RO received a response from the NPRC in October 
1998 that no records had been found.  A similar records 
search in July 1998 to the Health Data Center was also 
unproductive.  Aside from these records, the veteran has not 
identified any additional outstanding evidence that may be 
relevant to his claim.  

The Board has carefully considered its duty to assist the 
veteran, especially in obtaining outstanding evidence of 
treatment at VA facilities deemed to be in VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  He 
claims he was treated for his shoulder in the early 1960s, 
but RO action preceding the Board's 1966 and 1988 decision 
could not uncover these records.  The disability at issue has 
been before the Board on three previous occasions; this 
consideration, together with his questionable credibility 
(discussed below) are such that there is no reasonable 
possibility that further attempts would aid in substantiating 
the claim.  66 Fed. Reg. 45620, 45630 (to be codified at 
38 C.F.R. § 3.159).

The veteran asserts that he never received a VA examination 
for his shoulder.  As to whether a VA examination is 
appropriate, the Board finds that it is unnecessary because 
the competent and probative evidence fails to establish any 
medical evidence of an in-service incurrence, and this 
deficiency cannot be overcome by a VA examination, which 
would only reveal the current state of disability.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board notes that the veteran is incorrect when he states 
his shoulder was never examined for compensation purposes.  
The January 1966 Board decision relied in part upon the 
results of a May 1965 VA examination.  Those results revealed 
no link between an in-service injury and the then-current 
diagnosis of tendonitis.  Alternatively, as possible evidence 
of continuity of symptomatology, the Board focused on the 
fact that VA treatment in 1961 was mentioned.  

The Board's December 1988 decision included discussion of the 
results of a contemporary orthopedic examination, which 
contained a diagnosis of arthritis of the acromioclavicular 
joint.  During that examination, the veteran reported a 30-
year history of left shoulder pain.  Even then, the Board 
found that arthritis (left shoulder injury) was not incurred 
in or aggravated by active service and could not be presumed 
to have been incurred in active service.   

Consistent with past medical conclusions, and the Board's 
legal interpretation of those conclusions, any current 
medical opinion linking a current shoulder disability to 
service would essentially rely on the lay testimony of record 
and therefore equate to nothing more than an unenhanced 
report of a medical history transcribed by a medical 
examiner.  This cannot constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The ordering 
of another VA examination is therefore inappropriate.  

The veteran's contentions in favor of his own claim are 
discussed in further detail in the Analysis section of this 
decision.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete the 
application for reopening his service connection claim.  As 
previously mentioned, the RO sent letters requesting detailed 
information about relevant treatment.  In a more 
comprehensive manner, VA informed him of what he needed to 
establish his claim, via the November 1997 statement of the 
case, the October 1998 supplemental statement of the case, 
and the June 1999 Board decision.  These documents, as well 
as similar, previous documents have informed him of the 
substance of the requirements for entitlement to the claimed 
benefit and the rationale for not awarding that benefit.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim to reopen under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Analysis

Finality and Materiality

Since the issuance of the December 1988 Board decision, VA 
has received previously unsubmitted evidence in the form of 
lay statements, or "buddy statements."  Also, the veteran 
provided his own lay statements and testimony.  Presumed 
credible, as required under Justus and Kutscherousky, supra, 
these statements are probative of the issue at hand because 
they bear directly and substantially on the issue of a left 
shoulder injury related to active service.  

As similarly set forth in the Board's June 1999 decision, the 
veteran's statements and lay statements from his 
friends/shipmates are somewhat cumulative, but nevertheless 
bear on the issue of continuity of symptomatology and 
incurrence of a chronic shoulder disorder in service.  One 
statement received in August 1988 from the veteran's shipmate 
reports that he remembered complaints about left shoulder 
pain for which the veteran was treated by a hospital 
corpsman.  

Another statement received in August 1988 established that a 
lifelong friend of the veteran recalled that complaints of 
left shoulder pain had begun in service and continued 
thereafter.  The statement received in July 1995 expressed a 
similar sentiment.  Thus, competent evidence which has been 
submitted since the December 1988 Board decision, and not of 
record at the time of the last final disallowance of the 
claim; is not merely cumulative of evidence of record; but 
probative of the issue at hand; and is significant enough, 
either by itself or in connection with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Anglin, supra.

The veteran has submitted "new" and "material" evidence 
with respect to his claim of entitlement to service 
connection for residuals of a left shoulder injury; the Board 
must therefore reopen that claim.  Manio, supra.  

Service Connection

As established by several post-service medical records, the 
record contains more than adequate documentation of current 
disability because VA physician records show diagnoses and/or 
treatment for shoulder tendonitis and arthritis of the 
acromioclavicular joint.  Hickson, supra.   

Thus, the claim for service connection for residuals of a 
left shoulder injury turns to the question of whether the 
competent and probative evidence establishes that this 
current disability was actually incurred in or aggravated by 
the veteran's active service.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation. 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.2, 3.304(d) (2000).

The veteran served a large part of his active service during 
a period of war.  38 U.S.C.A. § 101(9) (West 1991).  He 
alleges that his claimed shoulder disorder was the result of 
combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  (In 
his written argument regarding combat activity, he cited 
38 C.F.R. § 3.305(d), presumably in error).



All pertinent evidence of record suggests the veteran did not 
engage in combat with the enemy during his period of active 
service.  Cf., Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. 
Cir. 1994); Chipego v. Brown, 4 Vet. App. 102, 105 (1993).  
The service records reveal he was stationed on the USS LST-
845, a cargo ship, and his DD Form 214 indicates only medals 
and awards inconclusive of combat, such as the Korean Service 
National Defense Service Medal, a campaign ribbon awarded to 
all personnel within the cited theater.     

Moreover, the veteran and his representative have 
misinterpreted the application of 38 U.S.C.A. § 1154(b).  He 
relies on the fact that he served during a period of war in a 
region that experienced combat, but he has consistently 
averred that he simply fell down a ladder aboard his ship, 
and he never stated that his fall was caused by the jolt of 
an explosion or some similar combat scenario consistent with 
the circumstances of his service.  38 U.S.C.A. § 1154(b) 
requires events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  

Regardless of the circumstances of the veteran's case, even 
if he were found to have engaged in combat, he would still be 
required to show evidence of not only a current disability 
which he has, but a link between that current disability and 
service.

Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability or whether that present disability is 
linked to service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service to succeed on the merits of a claim); 
see also Clyburn v. West, 12 Vet. App. 296, 303 (1999).





For these reasons, the combat presumption is inapplicable, 
such that lay statements alone are insufficient to prove in-
service incurrence of a left shoulder injury.  The Board has 
further considered whether these lay statements, in 
conjunction with competent medical evidence, support 
entitlement to service connection.   

The veteran alleges that he has experienced chronic shoulder 
pain since a fall from one of his ship's ladders, and signed 
statements from a shipmate and two friends support the 
assertions of shoulder complaints beginning in service and 
continuing after discharge.  These observations of pain are 
competent lay evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Due to the lack of corroborating competent 
medical evidence, however, these lay statements are accorded 
minimal probative value.   

As first noted in the January 1966 Board decision, the 
service medical records only show the veteran was treated in-
service for his shoulder in September 1955, but that the pain 
subsided without residual disability.  There are no in-
service X-rays of the shoulder revealing any abnormalities.  
VA examination 10 years after service, in 1965, disclosed 
shoulder tendonitis, but there was no medical evidence of 
continued treatment up to and through that examination.  
38 C.F.R. § 3.303(b).  

There is a 1969 VA diagnosis of spondylosis, as well as a 
1988 diagnosis of arthritis of the acromioclavicular joint.  
Although these adequately reflect evidence of a then current 
disability, any link to an in-service event or injury would 
have relied solely on the statements of the veteran.  For 
instance, the arthritis diagnosis is accompanied by a 
statement that there was a 30-year history of left shoulder 
pain.  The examiner could not have directly observed this 
alleged medical history or gleaned it through documentation, 
since there is none on point.  As noted earlier, a medical 
examiner's transcription of lay statements does not translate 
lay testimony to competent medical evidence.  LeShore, supra.       

On several occasions, the veteran has testified that he 
received treatment for his shoulder at various military and 
VA facilities during the latter half of the 1950s and the 
earlier part of the 1960s, though his testimony never 
provided exact dates and locations of treatment.  VA never 
found the cited records, and he did not have a copy of any of 
the claimed treatment.  In addition to the possibility that 
such records existed and that they were either lost or 
destroyed (or have yet to be found), the Board also finds it 
fairly possible that some of the claimed treatment never 
occurred, given the inconsistent statements by the veteran in 
relating his medical history to VA and complaints to VA 
medical facilities, which casts doubt on the veracity, 
muchless the reliability of his assertions.  

For example, the Board finds it somewhat curious that at the 
time the veteran initially applied for entitlement to service 
connection in 1965, he forgot or failed to mention treatment 
in 1955 or 1956 at a Naval hospital in Louisiana.  During his 
VA examination in connection therewith, he only reported 
treatment in 1961; the first mention of relevant treatment in 
Louisiana came nearly 40 years after service.  His testimony 
in November 1996 referenced a VA physician's statement from 
1962, but he never previously mentioned that he was treated 
in 1962.  Further testimony during the November 1996 hearing 
noted constant, 24-hour shoulder pain for which he receives 
no treatment.  He then mentioned he was previously treated 
unsuccessfully, but again, he did not identify the dates and 
location of treatment.  

Moreover, an expected  progressive worsening of the shoulder, 
or at least a continuity of previous symptomatology, would 
suggest some level of medical attention in more recent VA 
treatment reports, yet VA treatment from the 1990s shows 
entirely no concern for his left shoulder.

There are no competent and probative opinions linking the 
veteran's post-service tendonitis, arthritis, or other 
shoulder disability no matter how diagnosed to an in-service 
incurrence.  His own statements, as well as those of his 
former shipmate and friends, expressing an opinion as to the 
etiology of his residual shoulder injury cannot be competent 
evidence.  Espiritu, supra. 
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Any competent medical opinions of record that do in fact find 
a nexus between his temporary in-service shoulder injury and 
shoulder-related disabilities diagnosed many years after 
service lack any probative value, as they rely on an 
essentially unverified history of complaints and treatment 
for shoulder pain.  While, in some instances, lay evidence 
suffices to demonstrate that a current disability relates to 
a disability suffered during service, the standard is whether 
a competent medical opinion is required to identify whether a 
present disability is related to a service-connected 
disability, or whether such a determination can be made by 
the observation of a lay person. In this case, an orthopedic 
shoulder injury is not the kind of disability observable by a 
lay person.  See Grover v. West, 12 Vet. App. 109 (1999).

Some examinations of record merely "suggest" a causal 
connection, such as the statement in one diagnostic 
impression noting a 30-year history of shoulder complaints.  
The Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 237, 241 
(1993; and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) 
(wherein the Court held that where a physician is unable to 
offer a definite causal relationship, that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).  

The few medical opinions of record that address the 
complaints of shoulder pain allude to years of treatment, 
which also raise consideration of continuity of 
symptomatology.  Assuming for the sake of argument that the 
Board received all cited treatment, it would remain unlikely 
that continuity of symptomatology would be established, given 
the timeline and gaps between treatment.  38 C.F.R. 
§ 3.303(b).  
Again, however, the lack of verified treatment records that 
would contain such symptomatology diminishes the viability of 
this argument.  The evidentiary basis for the asserted 
continuous symptomatology is the sworn testimony of the 
veteran himself, but the medical evidence (or the lack 
thereof) indicates otherwise.  McManaway v. West, 13 Vet. 
App. 60 (1999).

With a competent diagnosis of arthritis on record, the Board 
has also considered whether service connection may be granted 
for osteoarthritis.  In this case, the Board finds no 
positive X-ray evidence of the shoulder that would establish 
disability to compensable degree under Diagnostic Code (DC) 
5003 during the first post-service year.  38 C.F.R. § 3.307, 
3.309, 4.71a, DC 5003 (2000). 

Accordingly, the Board is left to conclude that there is no 
evidence that a chronic disease of the left shoulder was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran'' current left shoulder disability and his alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway, supra; and Savage v. Gober, 10 
Vet. App. 488 (1997).

In sum, the lay statements alone in the present claim are 
insufficient to establish service connection, and there is no 
competent and probative medical evidence establishing a link 
between an in-service incurrence and his current shoulder 
disability.  Missing VA treatment records, normally a 
consideration in favor of remanding a matter, raise here only 
concerns for the reliability of the lay statements of record. 
     
After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a left 
shoulder injury.  Gilbert, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury, the appeal in this 
regard is granted.

The claim of entitlement to service connection for residuals 
of a left shoulder injury is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

